UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-177786 MOXIAN GROUP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 45-3360079 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Unit No. 304, New East Ocean Centre, No 9 Science Museum Road, T.S.T., Kowloon, Hong Kong (852) 2723-8638 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNox As of July 22, 2013 the registrant had 230,000,000 shares of common stock, par value $.0001 per share,issued and outstanding. TABLE OF CONTENTS Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Balance Sheets as of June 30, 2013 (Unaudited) andSeptember 30, 2012 2 Unaudited Statements of Operations for the Three and Nine Months Ended June 30, 2013 and 2012 3 Unaudited Statements of Stockholders’ Equity as of June 30, 2013 4 Unaudited Statements of Cash Flows for the Three and Nine Months Ended June 30, 2013 and 2012 5 Notes to Financial Statements (unaudited) 6-13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 16 Item 4. Controls and Procedures. 16 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 3. Defaults Upon Senior Securities. 18 Item 4. Mine Safety Disclosures 18 Item 6. Exhibits. 18 Signatures 19 Certifications PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MOXIAN GROUP HOLDINGS, INC. (A CORPORATION IN THE DEVELOPMENT STAGE) UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED JUNE 30, 2013 (Stated in US Dollars) INDEX TO CONSOLIDATED FINANCIAL STATEMENTS PAGES UNAUDITED CONSOLIDATED BALANCE SHEETS 2 UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME 3 UNAUDITED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY 4 UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 6– 13 1 MOXIAN GROUP HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) UNAUDITED CONSOLIDATED BALANCE SHEETS (Stated in US Dollars) As of June 30, 2013 Sept 30, 2012 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable - Prepayments, deposits and other receivables - Total current assets Property and equipment, net (Note 3) - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accrued liabilities $ $ Loans from a shareholder(Note 4) - Total current liabilities Total liabilities $ $ STOCKHOLDERS’ EQUITY Capital Stock(Note 5) Common Stock*: 500,000,000 and 250,000,000 authorized in June 30, 2013 and September 30, 2012, respectively; $0.0001 par value; 230,000,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive income - Total stockholders’ (deficit) equity ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ *The number of shares of Common Stock has been retroactively restated to reflect the 20-for-1 forward stock split effected on April 16, 2013. See accompanying notes to consolidated financial statements 2 MOXIAN GROUP HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Stated in US Dollars) For the period For the For the For the For the from Inception three Months three Months nine Months nine Months September 13, ended ended ended ended 2011 to June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 June 30, 2013 Revenues, net $ $
